Order filed, July 18, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00581-CV
                                    ____________

     THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,
                            Appellant

                                             V.

                                 KAI HUI QI, Appellee


                       On Appeal from the 212th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 11-CV-0043


                                            ORDER

       The reporter’s record in this case was due July 2, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Joni Bono, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                      PER CURIAM